
	

114 HR 5216 IH: Opioid and Heroin Abuse Crisis Investment Act of 2016
U.S. House of Representatives
2016-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5216
		IN THE HOUSE OF REPRESENTATIVES
		
			May 12, 2016
			Mr. Ben Ray Luján of New Mexico (for himself, Mr. Cummings, Ms. Roybal-Allard, Mr. Kennedy, Mr. Kilmer, Ms. Kuster, Mr. Hastings, Mrs. Napolitano, Mr. Tonko, Ms. Matsui, Mr. Neal, Mr. Grayson, Ms. Norton, Mr. Keating, Ms. Michelle Lujan Grisham of New Mexico, Mr. Blumenauer, Mr. Levin, Mr. Clay, Mr. Larsen of Washington, Ms. Edwards, Ms. Kaptur, Ms. Jackson Lee, Mrs. Capps, Mr. Lynch, Mr. Norcross, Mrs. Lawrence, Mr. Meeks, Mr. Sean Patrick Maloney of New York, Ms. Speier, Mr. Quigley, Mr. Gutiérrez, Mr. Welch, Mr. Ruppersberger, Mr. Connolly, Mr. McGovern, Mr. Loebsack, Mr. Sarbanes, Ms. Brown of Florida, Mrs. Dingell, Mr. Kind, Mr. Israel, Mr. Pascrell, Mr. Gallego, Mr. Capuano, Mr. Courtney, Mr. Beyer, Mr. Thompson of Mississippi, Mr. Jeffries, Mr. Yarmuth, Mr. Cárdenas, Mr. Sires, Mr. Kildee, Ms. Eshoo, Mr. Gene Green of Texas, Mr. Vargas, Ms. Bass, Ms. Clarke of New York, Mr. Van Hollen, Ms. Clark of Massachusetts, Mr. Cohen, Ms. Tsongas, Ms. Fudge, Mr. Aguilar, Mr. Ted Lieu of California, Mr. Richmond, Mr. Swalwell of California, Mr. Lewis, Mr. Heck of Washington, Ms. McCollum, Ms. Duckworth, Mr. Johnson of Georgia, Mr. Ryan of Ohio, Mr. Delaney, Ms. Esty, Mr. Conyers, Mr. DeFazio, Mr. Al Green of Texas, Mr. Larson of Connecticut, Mr. Butterfield, Mr. Danny K. Davis of Illinois, Ms. Plaskett, Ms. Lee, Ms. Loretta Sanchez of California, Mr. Brendan F. Boyle of Pennsylvania, Mr. Ruiz, Ms. Titus, Ms. Brownley of California, Mr. Moulton, Ms. DeLauro, Mr. Honda, and Mr. Peterson) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on the Judiciary and the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To provide funding for opioid and heroin abuse prevention and treatment, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Opioid and Heroin Abuse Crisis Investment Act of 2016. 2.Funding for opioid and heroin abuse prevention and treatment (a)FundingThere are authorized to be appropriated, and are appropriated, out of monies in the Treasury not otherwise obligated, $1,164,600,000 for the period of fiscal years 2017 and 2018, to improve opioid prescribing practices and expand access to substance use treatment and to reduce opioid use disorders and overdose, to be made available in accordance with this Act and the amendments made by this Act.
 (b)State targeted response cooperative agreementsSubpart 1 of part B of title V of the Public Health Service Act (42 U.S.C. 290bb et seq.) is amended by inserting after section 509 the following:
				
					510.State targeted response cooperative agreements
 (a)In generalThe Secretary shall enter into additional targeted response cooperative agreements with States under this title to expand opioid treatment capacity and make services more affordable to those who cannot afford such services.
 (b)Awarding of fundingThe Secretary shall allocate funding to States under this section based on— (1)the severity of the opioid epidemic in the State; and
 (2)the strength of the strategy of the State to respond to such epidemic. (c)Use of fundsAmounts received by a State under this section shall be used to expand treatment capacity and make services more affordable to those who cannot afford such services and to help individuals seek treatment, successfully complete treatment, and sustain recovery.
 (d)FundingFrom amounts appropriated under section 2(a) of the Opioid and Heroin Abuse Crisis Investment Act, $465,000,000 is available to carry out this section for each of fiscal years 2017 and 2018.. (c)Treatment for prescription drug abuse and heroin useSection 331(b) of the Public Health Service Act (42 U.S.C. 254d(b)) is amended by adding at the end the following:
				
 (3)(A)The Secretary shall use amounts made available under subparagraph (B) to support enhanced loan repayment awards to increase the number of clinicians in the Corps with medication-assisted treatment training to treat individuals with opioid use disorders through loan repayments to clinicians.
 (B)From amounts appropriated under section 2(a) of the Opioid and Heroin Abuse Crisis Investment Act, $25,000,000 is available to carry out this paragraph for each of fiscal years 2017 and 2018. . (d)Evaluation of medication-Assisted treatmentSubpart 1 of part B of title V of the Public Health Service Act (42 U.S.C. 290bb et seq.) is amended by inserting after section 510, as added by subsection (b), the following:
				
					511.Evaluation of medication-assisted treatment
 (a)In generalIn order to assess the treatment outcomes of patients with opioid addiction receiving medication-assisted treatment, the Secretary shall evaluate the short-, medium-, and long-term outcomes of such substance abuse treatment programs in order to increase effectiveness in reducing opioid use disorders, overdose, and death.
 (b)FundingFrom amounts appropriated under section 2(a) of the Opioid and Heroin Abuse Crisis Investment Act, $15,000,000 is available to carry out this section for each of fiscal years 2017 and 2018.. (e)Medication-Assisted treatment for prescription drug and opioid addictionSection 509 of the Public Health Service Act (42 U.S.C. 290bb–2) is amended—
 (1)by redesignating subsection (f) as subsection (g); and (2)by inserting after subsection (e), the following:
					
						(f)Medication-Assisted treatment for prescription drug and opioid addiction
 (1)In generalIn carrying out this section, the Secretary shall use amounts made available under paragraph (3) to award grants to States to expand or enhance medication-assisted treatment utilizing medications approved by the Food and Drug Administration in combination with psychosocial services, recovery support services, and coordination with HIV or hepatitis C direct services.
 (2)FundingFrom amounts appropriated under section 2(a) of the Opioid and Heroin Abuse Crisis Investment Act, $50,100,000 is available to carry out this subsection for fiscal year 2017.. (f)Dissemination of guidelines for preventing prescription drug overdoseSection 317 of the Public Health Service Act (42 U.S.C. 247b) is amended by adding at the end the following:
				
					(n)Dissemination of guidelines for preventing prescription drug overdose
 (1)In generalThe Director of the Centers for Disease Control and Prevention shall disseminate guidelines to improve opioid prescribing practices to reduce opioid use disorders and overdose.
 (2)Use of fundsIn carrying out this subsection, the Director of the Centers for Disease Control and Prevention shall use amounts made available under paragraph (3) to—
 (A)pilot test, evaluate, and adapt comprehensive tools and dissemination strategies to convey opioid prescribing guidelines of the Centers for Disease Control and Prevention in succinct, usable formats accessible to health care providers;
 (B)develop, evaluate, and publicly disseminate clinical decision support tools derived from the opioid prescribing guidelines of the Centers for Disease Control and Prevention;
 (C)establish training modules in partnership with professional societies and health systems, including online modules available for continuing medical education credits and maintenance of certification; and
 (D)coordinate with Office of the National Coordinator for Health Information Technology to ensure that guidelines developed under this subsection are effectively disseminated and translated into clinical support tools for integration into clinical workflow.
 (3)FundingFrom amounts appropriated under section 2(a) of the Opioid and Heroin Abuse Crisis Investment Act, $10,000,000 is available to carry out this subsection for fiscal year 2017.. (g)Rural opioid overdose reversal grant programSection 330A of the Public Health Service Act (42 U.S.C. 254c) is amended—
 (1)by redesignating subsection (j) as subsection (k); and (2)by inserting after subsection (i), the following:
					
						(j)Rural opioid overdose reversal grant program
 (1)In generalThe Director may award grants to eligible entities to implement activities for the prevention, intervention, and treatment of opioid misuse and overdose.
 (2)EligibilityTo be eligible to receive a grant under this subsection, an entity— (A)shall be a rural public or rural nonprofit private entity; and
 (B)shall represent a network composed of participants— (i)that include 3 or more health care providers; and
 (ii)that may be nonprofit or for-profit entities. (3)Use of fundsAmounts awarded under a grant under this subsection shall be used—
 (A)to provide opioid misuse education and prevention services; (B)to provide training to licensed health care professionals and first responders in the recognition of the signs of opioid overdose and learn the appropriate way to administer naloxone;
 (C)to provide appropriate transportation services to a hospital or clinic for continued care after administration;
 (D)to refer those individuals with a drug dependency to an appropriate substance use disorder treatment centers where care coordination is provided by a team of providers; and
 (E)to purchase naloxone and opioid overdose reversal devices. (4)FundingFrom amounts appropriated under section 2(a) of the Opioid and Heroin Abuse Crisis Investment Act, $10,000,000 is available to carry out this subsection for fiscal year 2017..
 (h)Prescription drug overdose initiativeSection 3001(c) of the Public Health Service Act (42 U.S.C. 300jj–11(c)) is amended by adding at the end the following:
				
					(9)Prescription drug overdose initiative
 (A)In generalThe Secretary, acting through the National Coordinator, shall use amounts made available under subparagraph (B) to expand efforts to harmonize technical standards to support prescription drug monitoring programs and health information technology interoperability.
 (B)FundingFrom amounts appropriated under section 2(a) of the Opioid and Heroin Abuse Crisis Investment Act, $5,000,000 is available to carry out this paragraph for fiscal year 2017.. (i)Bureau of Prisons treatment programsSection 4042 of title 18, United States Code, is amended by adding at the end the following:
				
					(e)Treatment programs
 (1)In generalThe Director of the Bureau of Prisons shall use amounts made available under paragraph (2) to support drug treatment programs within the Bureau of Prisons, including expanding the medication-assisted treatment pilot.
 (2)FundingFrom amounts appropriated under section 2(a) of the Opioid and Heroin Abuse Crisis Investment Act, $3,000,000 is available to carry out this subsection for fiscal year 2017.. (j)Second Chance Act of 2007Section 201 of the Second Chance Act of 2007 (42 U.S.C. 17521) is amended—
 (1)by redesignating subsection (f) as subsection (g); and (2)by inserting after subsection (e), the following:
					
						(f)Community reintegration
 (1)In generalThe Attorney General shall use amounts made available under paragraph (2) to carry out activities to reduce recidivism and increase public safety by helping justice-involved individuals successfully reintegrate into the community, including by carrying out activities including providing treatment for co-occurring disorders and providing family-based substance abuse treatment.
 (2)FundingFrom amounts appropriated under section 2(a) of the Opioid and Heroin Abuse Crisis Investment Act, $50,000,000 is available to carry out this subsection for fiscal year 2017.. (k)Residential substance abuse treatmentSection 503 of the Controlled Substances Act (21 U.S.C. 873) is amended by adding at the end the following:
				
 (e)(1)In carrying out this section, the Attorney General may use amounts made available under paragraph (2) to provide support for State, local, and tribal governments in the development of residential and aftercare services for substance-involved inmates.
 (2)From amounts appropriated under section 2(a) of the Opioid and Heroin Abuse Crisis Investment Act, $14,000,000 is available to carry out this section for fiscal year 2017.. (l)Heroin enforcement groupsPart E of the Controlled Substances Act (21 U.S.C. 871 et seq.) is amended by adding at the end the following:
				
					521.Heroin enforcement groups
 (a)In generalThe Attorney General shall use amounts made available under subsection (b) to establish new heroin enforcement groups within the Drug Enforcement Administration to target, disrupt, and dismantle heroin trafficking organizations.
 (b)FundingFrom amounts appropriated under section 2(a) of the Opioid and Heroin Abuse Crisis Investment Act, $12,500,000 is available to carry out this section for fiscal year 2017.. (m)Emergency designationThe amounts made available by this Act are designated as an emergency requirement pursuant to section 4(g) of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 933(g)).
			
